Seevers, J.
1. taxation: lien of persons taxes. In their answer the defendants alleged that the-action was brought for the benefit of J. R. McMillin and S. A. McMillin, and that the plaintiff had no pecuniary interest therein. The referee so found. It necessarily follows froin this finding that at most the judgment as to the plaintiff was error without prejudice. But without doubt James R. McMillin was bound and liable to pay the *577taxes, and that the same constituted liens on the real estate is clear. Code, § 865; Garrettson v. Schofield, 44 Iowa, 35; Cummings v. Easton, 46 Iowa, 183.
Whether such lien is superior to the mortgage given for the purchase money we have no occasion to inquire.
The evidence shows that at the time the plaintiff purchased the real estate he deposited the amount of the taxes in the hands of one Lloyd, and if such money is not used to pay the taxes it is to be applied to the use and benefit of J. R. McMillin, and he cannot escape payment of the taxes in the manner attempted.
Affirmed.